977 F.2d 571w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul A. BLACKBURN, Petitioner,v.Lynn MARTIN, Secretary of Labor, United States Department ofLabor;  Metric Constructors, Incorporated, Respondents.
No. 91-2385.
United States Court of Appeals,Fourth Circuit.
Argued:  June 1, 1992Decided:  October 15, 1992
NOTE: THE COURT HAS WITHDRAWN THIS OPINION